NUMBER 13-12-00398-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

PATSY JEAN JOHNSON A/K/A                                                   Appellant,
PATRICIA M. JOHNSON,

                                              v.

WAYNE VENTLING,                                                            Appellee.


                       On appeal from the 94th District Court
                            of Nueces County, Texas.


                            MEMORANDUM OPINION
                  Before Justices Rodriguez, Garza and Perkes
                    Memorandum Opinion by Justice Garza

      For the third time in nine years, appellant Patricia M. Johnson1 seeks this Court’s

assistance in her ongoing efforts to enforce contractual alimony obligations agreed to by

      1
          Also known as Patsy Jean Johnson.
her purported ex-husband, appellee Wayne Ventling.         In this proceeding, Johnson

contends that the trial court erred in its award of interest, attorney’s fees, and court

costs. We affirm in part, reverse and render in part, and reverse and remand in part.

                                    I. BACKGROUND

      Johnson and Ventling cohabited from 1982 to 1995.            In 1995, upon being

advised by his attorney that a common-law marriage existed, Ventling filed for divorce.

The parties agreed on the terms of a final decree, including a provision that Ventling pay

Johnson alimony of $2,500 per month for 84 months. The agreed divorce decree was

rendered on April 13, 1995.

      Two years after the decree was entered, Ventling stopped making the monthly

alimony payments.     Johnson moved for enforcement, and Ventling responded by

alleging that the contractual alimony obligation was void because the parties had, in

fact, never been married. Ventling contended that he had been duped by Johnson into

believing that a marriage had existed; he further claimed that the trial court retained

plenary jurisdiction to vacate the divorce decree because, since there was never any

marriage to dissolve, the April 13, 1995 judgment was interlocutory in nature. The trial

court agreed with Ventling and vacated the divorce decree, but we held that the trial

court’s ruling was void. Johnson v. Ventling, 132 S.W.3d 173, 179 (Tex. App.—Corpus

Christi 2004, no pet.) (Johnson I). We concluded that the divorce decree was “regular

on its face” and not void, and that Ventling’s challenge to the enforceability of the

decree therefore amounted to an impermissible collateral attack. Id. at 178–79.

      On remand, the trial court rendered summary judgment denying Johnson’s

motion for enforcement of the alimony obligations. The trial court, noting that Johnson



                                            2
had by then stipulated to the fact that the parties had never been married, 2 concluded

that the alimony provisions in the 1995 decree were unenforceable “because alimony,

as defined in 26 United States Code [section] 71, requires the existence of a marriage.”

Again, we reversed. Johnson v. Ventling, No. 13-09-00563-CV, 2010 Tex. App. LEXIS

8437, at *19–25 (Tex. App.—Corpus Christi Oct. 21, 2010, no pet.) (mem. op. on reh’g)

(Johnson II). We held that our conclusion in Johnson I—i.e., that the 1995 decree was

not void—was the law of the case and contradicted the judgment on appeal. Id. at *19–

20. We noted that we could locate no persuasive authority indicating that contractual

alimony is unenforceable for lack of consideration if the parties were never married. Id.

at *22. We further held that the parties’ stipulation as to the lack of a marital estate was

immaterial because “contractual alimony, if awarded, is not part of the ‘just and right’

division of the marital estate in a divorce proceeding.” Id. at *23. Additionally, we noted

that Ventling’s affirmative defenses to enforcement of the alimony provision—including

his claim that he was defrauded by Johnson into agreeing to a divorce—were

unavailable to him because such defenses may only be raised by petition for bill of

review. Id. at *22–23 n.9 (citing TEX. R. CIV. P. 329b(f)). In conclusion, we directed the

trial court to

        grant Johnson’s motion for enforcement and to award her: (1) $ 142,500
        in unpaid contractual alimony; (2) appropriate pre-judgment interest, see
        Johnson & Higgins of Tex., Inc. v. Kenneco Energy, Inc., 962 S.W.2d 507,
        528 (Tex. 1998) (permitting the award of pre-judgment interest based on
        general principles of equity); (3) reasonable attorney’s fees; and (4) costs
        of court.


        2
         Johnson stipulated to the lack of a marriage in order to avoid federal prosecution for collecting,
throughout her thirteen-year cohabitation with Ventling, federal military widow’s benefits from a prior
marriage. See Johnson v. Ventling, 132 S.W.3d 173, 175 (Tex. App.—Corpus Christi 2004, no pet.)
(Johnson I). At a 2011 hearing, Johnson’s counsel represented to the trial court that “the law was
amended . . . to make it possible for widows to marry. . . .” We express no opinion on the matter.

                                                    3
Id. at *25.

        On remand, Johnson filed a motion asking the trial court to enforce our ruling in

Johnson II.3 In the motion, Johnson contended that she was “entitled to judgment on

December 19, 1997” and that, therefore, the pre- and post-judgment interest amounts

should be calculated as of that date. Accordingly, she requested that the trial court

award her the total sum of $769,746.80, representing: (1) $142,500 in damages; (2)

$3,435.62 in pre-judgment interest; (3) $366,438.48 in post-judgment interest, at 10%

compounded annually, see TEX. FIN. CODE ANN. § 304.006 (West 2006); (4)

$250,402.09 in attorney’s fees incurred since 1997, including fees for two trials and two

appeals to this Court4; and (5) $6,970.61 in court costs. In response, Ventling argued

that post-judgment interest was unavailable to Johnson because our opinion in Johnson

II permitted only the recovery of pre-judgment interest. Ventling further contended that

the amount of reasonable and necessary attorney’s fees that should be awarded to

Johnson is $15,000.

        The trial court, after a hearing, awarded Johnson: (1) $142,500 in contractual

alimony; (2) $3,435.62 in pre-judgment interest; (3) $70,275 in attorney’s fees; and (4)

$20 in court costs. The judgment provided that “[p]ost-judgment interest at the rate of

5% will accrue on the total amount awarded in this Judgment, from the date of its entry.”

Johnson filed motions for reconsideration, to modify the judgment, and for findings of

        3
          It is noteworthy that, since we last had the opportunity to consider this case, Ventling was found
by clear and convincing evidence to have fraudulently transferred assets to his mother and sister in an
attempt to prevent Johnson from executing on any Texas judgment rendered against him. The finding
was made by a trial court in Iowa, where Ventling resides, and was contained in a judgment rendered in
response to a petition filed by Johnson seeking to void the transfers. The Iowa judgment declaring the
transfers void was filed with the Texas trial court by Johnson and appears in the record before us.
        4
           Johnson further requested $50,000 in attorney’s fees in the event she is successful in
prosecuting a third appeal in this Court and $20,000 in the event she is successful in prosecuting an
appeal in the Texas Supreme Court.

                                                     4
fact and conclusions of law, none of which the trial court ruled upon. See TEX. R. CIV. P.

329b(c) (providing that a motion for new trial or to correct or modify a judgment is

overruled by operation of law after 75 days). This appeal followed.

                                     II. DISCUSSION

      By three issues on appeal, Johnson contends that the trial court’s judgment was

erroneous in its award of (1) interest on the damages award, (2) attorney’s fees, and (3)

court costs. We will address each element of the judgment in turn.

A.    Judgment Interest

      1.     Standard of Review

      We review a trial court’s award of pre-judgment interest under an abuse of

discretion standard.   Morales v. Morales, 98 S.W.3d 343, 348 (Tex. App.—Corpus

Christi 2003, pet. denied); see Sw. Grain Co. v. Pilgrim’s Pride S.A. de C.V., No. 13-07-

00557-CV, 2010 Tex. App. LEXIS 5014, at *16 (Tex. App.—Corpus Christi June 28,

2010, pet. denied) (mem. op.). To determine if there was an abuse of discretion, we

must decide if the lower court acted arbitrarily, unreasonably, or without reference to

any guiding rules or principles. See Downer v. Aquamarine Operators, Inc., 701 S.W.2d
238, 241–42 (Tex. 1985); Sw. Grain Co., 2010 Tex. App. LEXIS 5014, at *16.

      On the other hand, post-judgment interest is regulated by statute, and as such,

its application is a question of law that we review de novo.       Advanced Messaging

Wireless, Inc. v. Campus Design, Inc., 190 S.W.3d 66, 71 (Tex. App.—Amarillo 2005,

no pet.) (citing Columbia Med. Ctr. v. Bush ex rel. Bush, 122 S.W.3d 835, 865 (Tex.

App.—Fort Worth 2003, pet. denied)).

      2.     Applicable Law



                                            5
        Pre-judgment interest is “compensation allowed by law as additional damages for

lost use of the money due as damages during the lapse of time between the accrual of

the claim and the date of judgment.” Johnson & Higgins, 962 S.W.2d at 528 (citing

Cavnar v. Quality Control Parking, Inc., 696 S.W.2d 549, 552 (Tex. 1985)). An award of

pre-judgment interest may be based on either an enabling statute or general principles

of equity.       Id. (citing Cavnar, 696 S.W.2d at 552; Phillips Petroleum Co. v. Stahl

Petroleum Co., 569 S.W.2d 480–85 (Tex. 1978)). There is no statute enabling the

recovery of pre-judgment interest on a contract claim such as Johnson’s. Cf. TEX. FIN.

CODE ANN. § 304.102 (West 2006) (“A judgment in a wrongful death, personal injury, or

property damage case earns prejudgment interest.”). Accordingly, the common law

forms the legal basis for the award of pre-judgment interest in this case.

        Under the common law, pre-judgment interest begins to accrue on the earlier of

(1) 180 days after the date a defendant receives written notice of a claim or (2) the date

suit is filed.     Johnson & Higgins, 962 S.W.2d at 531.                Common law pre-judgment

interest is computed as simple interest and it accrues at the rate set by statute for post-

judgment interest. Id. at 532.5 The post-judgment interest rate, in cases where no

interest rate is specified by contract, is “the prime rate as published by the Board of

Governors of the Federal Reserve System on the date of computation,” except that the


        5
           In Johnson & Higgins, the Texas Supreme Court modified the common law pre-judgment
interest rules previously set forth in Cavnar v. Quality Control Parking, Inc., 696 S.W.2d 549, 554–56
(Tex. 1985), to conform with the statute governing pre-judgment interest in wrongful death, personal
injury, and property damage cases. See Johnson & Higgins of Tex. v. Kenneco Energy, Inc., 962 S.W.2d
507, 528 (Tex. 1998); see also TEX. FIN. CODE ANN. ch. 304 (West 2006). The Johnson & Higgins Court
held: “Our common law pre-judgment interest holding applies to all cases in which judgment is rendered
on or after December 11, 1997, and to all other cases currently in the judicial process in which the issue
has been preserved.” Johnson & Higgins, 962 S.W.3d at 533. The rules set forth in that case apply here
because, although the judgment requiring Ventling to pay contractual alimony was rendered in 1995, the
judgment granting Johnson’s motion for enforcement could have come no earlier than December 19,
1997, the date the trial court first held a hearing on the motion for enforcement.

                                                    6
rate can be no lower than 5% nor higher than 15%. TEX. FIN. CODE ANN. § 304.003

(West 2006).

       3.      Analysis

       It is undisputed by the parties that Ventling stopped making the contractual

alimony payments in 1997, and—given our 2010 ruling that the contractual alimony

obligations are enforceable—that Ventling owed Johnson $142,500 under a provision in

the original divorce decree that provided for acceleration of alimony payments in the

event of Ventling’s default. See Johnson II, 2010 Tex. App. LEXIS 8437, at *3. In

Johnson II, we directed the trial court to award the $142,500 as well as “appropriate pre-

judgment interest.” Id. at *25. Johnson contended that she is entitled to $3,435.62 in

pre-judgment interest as well as $366,438.48 in post-judgment interest accrued from

December 19, 1997 (the date that the trial court initially denied Johnson’s original

motion for enforcement) to March 21, 2012 (the date the judgment on appeal was

rendered).

       Ventling’s argument in response, made before the trial court and on appeal, is

two-fold.    First, he contends that the award of pre-judgment interest on the unpaid

alimony was limited to $3,435.62 because that is the amount of pre-judgment interest

Johnson specifically requested in her motion to enforce this Court’s 2010 mandate.

Second, Ventling argues that, to the extent Johnson requested post-judgment interest in

her motion, the trial court was without authority to make that award because our

directive at the conclusion of our Johnson II opinion did not specifically authorize it. See

id.; see also Hudson v. Wakefield, 711 S.W.2d 628, 630 (Tex. 1986) (“When this court

remands a case and limits a subsequent trial to a particular issue, the trial court is



                                             7
restricted to a determination of that particular issue.”).                 The trial court accepted

Ventling’s argument in part and awarded only $3,435.62 in pre-judgment interest on the

$142,500 damages award.6

        We first note that our 2010 opinion in no way restricted the trial court’s ability or

responsibility to award post-judgment interest. In fact, even if we intended to prohibit

the trial court from making such an award, we would not have the legal authority to do

so. See TEX. FIN. CODE ANN. § 304.001 (West 2006) (“A money judgment of a court in

this state must specify the post-judgment interest rate applicable to that judgment.”);

Office of the Attorney Gen. of Tex. v. Lee, 92 S.W.3d 526, 528 (Tex. 2002) (“The [post-

judgment interest] statute is unambiguous and does not require, as a prerequisite for

accruing interest, that judgments specifically include an award of post-judgment

interest. . . . Instead, under the statute, interest accrues automatically once a court

renders its judgment.”); see also Hinojosa v. Hinojosa, No. 13-06-684-CV, 2007 Tex.

App. LEXIS 5351, at *12–13 (Tex. App.—Corpus Christi July 5, 2007, no pet.) (mem.

op.) (“Post-judgment interest . . . is automatic and required by statute, even if not

specifically awarded or narrated in the judgment.”). Next, we note that it is abundantly

clear from our opinion in Johnson II that we sustained Johnson’s issues in their entirety;

we did not “implicitly deny” Johnson’s request for post-judgment interest, as Ventling

claims. See Johnson II, 2010 Tex. App. LEXIS 8437, at *25 (“Johnson’s issues are

sustained.”). Finally, in any event, the judgment on appeal did explicitly award post-

judgment interest of 5%, and it specified that the interest would accrue beginning on the

date of entry on the judgment.

        6
         The trial court did not, apparently, accept Ventling’s argument that it had no authority to award
post-judgment interest. As noted, its final judgment stated: “Post-judgment interest at the rate of 5% will
accrue on the total amount awarded in this Judgment, from the date of its entry.”

                                                    8
       With respect to pre-judgment interest, we disagree with Ventling that the trial

court could not have awarded any more than $3,435.62, the amount of pre-judgment

interest Johnson requested in her motion. Johnson’s motion specifically stated that she

believed she was entitled to judgment as of December 19, 1997, and that the pre- and

post-judgment interest amounts she requested therein were calculated as of that date.

If the post-judgment interest began accruing, as Ventling asserted, on the date the

judgment on appeal was rendered—March 21, 2012—then pre-judgment interest must

have accrued until that date. Alternatively, if Johnson is correct that post-judgment

interest should have started accruing on December 19, 1997, then the trial court’s

award of pre-judgment interest was correct but its date for the commencement of post-

judgment interest accrual was erroneous.          Either way, the trial court abused its

discretion. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (“A trial court has

no ‘discretion’ in determining what the law is or applying the law to the facts.”).

       The pertinent case law supports Johnson’s position and establishes that, when

an appellate court reverses a judgment, the accrual of post-judgment interest (and,

consequently, the termination of pre-judgment interest) relates back to the date of the

original erroneous trial court judgment. See, e.g., Thornal v. Cargill, Inc., 587 S.W.2d
384, 385 (Tex. 1979) (“[W]hen the trial court’s judgment is erroneous, the judgment of

the court of civil appeals must take its place and plaintiff is entitled to interest from the

date of the erroneous judgment.”); Am. Paper Stock Co. v. Howard, 528 S.W.2d 576,

577 (Tex. 1975) (same); Long v. Castle Tex. Prod. L.P., 330 S.W.3d 749, 753–54 (Tex.

App.—Tyler 2010, pet. abated) (“[A] party that ultimately prevails is entitled to post-

judgment interest from the date the original judgment was rendered, irrespective of



                                              9
whether the original judgment was erroneous, because that is the date upon which the

trial court should have rendered a correct judgment.”); State Dep’t of Highways & Pub.

Transp. v. Timpson, 795 S.W.2d 24, 27 (Tex. App.—Tyler 1990, writ denied) (“Interest

on the revised judgment should run from the date of the original or erroneous

judgment.”); D. C. Hall Transp., Inc. v. Hard, 355 S.W.2d 257, 260 (Tex. Civ. App.—Fort

Worth 1962, writ ref’d n.r.e.) (““Since the [1958] judgment [n.o.v.] was erroneous, and

the 1961 judgment took its place, plaintiff was entitled to interest from the date of the

erroneous judgment.”).

        The original erroneous trial court judgment in this case was the trial court’s initial

denial, on December 19, 1997, of Johnson’s original motion for enforcement. The trial

court therefore erred by stating in its March 21, 2012 final judgment that “[p]ost-

judgment interest at the rate of 5% will accrue on the total amount awarded in this

Judgment, from the date of its entry.” We reverse that portion of the judgment. Instead,

the judgment should provide that post-judgment interest began to accrue as of

December 19, 1997.7 Johnson’s first issue is sustained.

B.      Attorney’s Fees

        1.      Standard of Review and Applicable Law

        Section 38.001 of the civil practice and remedies code provides that a “person

may recover reasonable attorney’s fees from an individual or corporation, in addition to

the amount of a valid claim and costs, if the claim is for . . . an oral or written contract.”

        7
          This accrual date does not apply to post-judgment interest on an award of conditional appellate
attorney’s fees—the omission of which, we will conclude herein, was erroneous. Instead, a judgment
awarding post-judgment interest on appellate attorney’s fees must provide that the interest begins to
accrue “when an appeal is perfected or application is filed, whichever the case may be.” Sw. Bell Tel. Co.
v. Vollmer, 805 S.W.2d 825, 834 (Tex. App.—Corpus Christi 1991, writ denied) (citing Republic Nat’l Life
Ins. Co. v. Beard, 400 S.W.2d 853, 859–60 (Tex. Civ. App.—San Antonio 1966, writ ref’d n.r.e.)),
disapproved on other grounds by Hous. Lighting & Power Co. v. Auchan USA, Inc., 995 S.W.2d 668, 675
(Tex. 1999).

                                                   10
TEX. CIV. PRAC. & REM. CODE ANN. § 38.001(8) (West 2008). Neither party disputes that

this statute authorized the award of attorney’s fees in this case. The awarding of fees

under section 38.001 is mandatory if there is proof of the reasonableness of the fees.

Mercier v. Sw. Bell Yellow Pages, Inc., 214 S.W.3d 770, 775 (Tex. App.—Corpus Christi

2007, no pet.) (citing Great Global Assurance Co. v. Keltex Props., 904 S.W.2d 771,

776 (Tex. App.—Corpus Christi 1995, no pet.) (“A court has discretion to fix the amount

of attorney’s fees.”); Bocquet v. Herring, 972 S.W.2d 19, 20 (Tex. 1998) (noting that

statutes providing that a party “may recover” attorney’s fees are not discretionary)).

       The determination of what is a reasonable fee is a question for the trier of fact.

Id. Factors to be considered include:

       (1) the time and labor required, the novelty and difficulty of the questions
           involved, and the skill requisite to perform the legal service properly;

       (2) the likelihood, if apparent to the client, that the acceptance of the
           particular employment will preclude other employment by the lawyer;

       (3) the fee customarily charged in the locality for similar legal services;

       (4) the amount involved and the results obtained;

       (5) the time limitations imposed by the client or by the circumstances;

       (6) the nature and length of the professional relationship with the client;

       (7) the experience, reputation, and ability of the lawyer or lawyers
           performing the services; and

       (8) whether the fee is fixed or contingent on results obtained or
           uncertainty of collection before the legal services have been
           rendered.

TEX. DISCIPLINARY R. PROF’L CONDUCT 1.04(b), reprinted in TEX. GOV’T CODE ANN., tit. 2,

subtit. G, app. A (West 2004); see Arthur Andersen & Co. v. Perry Equip. Corp., 945
S.W.2d 812, 818 (Tex. 1997); Mercier, 214 S.W.3d at 775–76. The court is not required

                                            11
to receive evidence on each of these factors.                 Mercier, 214 S.W.3d at 776 (citing

Burnside Air Conditioning & Heating, Inc. v. T.S. Young Corp., 113 S.W.3d 889, 897–98

(Tex. App.—Dallas 2003, no pet)). The court can also look at the entire record, the

evidence presented on reasonableness, the amount in controversy, the common

knowledge of the participants as lawyers and judges, and the relative success of the

parties. Id.

        We review the award of attorney’s fees for an abuse of discretion. Id. at 775

(citing Bocquet, 972 S.W.2d at 21; Ragsdale v. Progressive Voters League, 801 S.W.2d
880, 881 (Tex. 1990) (per curiam)). As noted, a trial court abuses its discretion when it

acts arbitrarily and unreasonably, or without reference to guiding rules and principles.

Downer, 701 S.W.2d at 241–42.

        2.      Evidence

        At a hearing on December 9, 2011, Johnson’s lead trial and appellate attorney,

Bernard Shub, testified as to work that he did on this case over the last fifteen years.

Shub testified that Johnson is married to his wife’s father; that is, Johnson is Shub’s

stepmother-in-law.       He did not have a written fee agreement with Johnson.                      Shub

explained: “I have not expected [Johnson] to fund the litigation, other than to pay the

appellate lawyers.[8]       And I’ve funded the litigation and performed the services in

anticipation of the day when I would recover and get an award of attorney’s fees.”




        8
          The “appellate lawyers” referred to by Shub include Thomas Crofts, who testified that he is
board-certified in civil appellate litigation and has been practicing appellate law since the mid-1970s. He
was retained by Shub to assist in prosecuting Johnson’s appeals. Crofts stated that his fees, which were
incorporated into the amount that was testified to by Shub, were reasonable and customary. He could not
recall whether he had entered into a written fee agreement with either Johnson or Shub.


                                                   12
        Prior to this case, most of Shub’s experience had been in “insurance-related

litigation” and this was one of the first cases that he took on as a solo practitioner in

1997. Shub stated that “[t]his has been a complex interstate collections case from the

beginning.” He noted that he provided trial court services in the case from 1997 to

2001, from 2007 to 2009, and from 2011 until the date of the hearing. Shub further

noted that he prosecuted two successful appeals from trial court orders,9 successfully

defended against Ventling’s motion to dismiss the second appeal, and successfully

moved this Court to rehear the second appeal. See Johnson II, 2010 Tex. App. LEXIS

8437, at *1 & *13–14 n.5. According to Shub, the total amount of fees incurred by

Johnson in this case was $265,967.09, representing:                     (1) $68,466 for trial court

proceedings that took place between 1997 and 200110; (2) $46,786.76 for the first

appeal, from 2001 to 2004; (3) $49,377.50 for trial court proceedings after the first

appeal and before the second appeal, from 2007 to 2009; (4) $83,171.83 for the second

appeal, from 2009 to 2011; and (5) $18,165 for trial court proceedings following

Johnson II, up until the date of the hearing.

        Shub alleged that “one reason that the case was so demanding and required so

much time is Dr. Ventling’s decisions about how to litigate what began as a $142,000

        9
          Ventling argues that Johnson did not actually prevail in Johnson I because we dismissed that
appeal for want of jurisdiction. See Johnson I, 132 S.W.3d at 179. That is incorrect. Our opinion in that
appeal granted Johnson precisely the relief she was seeking—a declaration that the trial court’s 2001
judgment, which purported to invalidate the 1995 divorce decree, was void. See id. We dismissed the
appeal for want of jurisdiction because “[o]ur jurisdiction extends no further than that of the court from
which the appeal is taken.” Id. (citing Warner-Lambert Co. v. Mills, 117 S.W.3d 488, 490 (Tex. App.—
Beaumont 2003, no pet.), rev’d on other grounds, 157 S.W.3d 424 (Tex. 2005)). But our dismissal of the
appeal for want of jurisdiction does not rob our opinion—including its declaration that the 2001 judgment
was void—of its binding power. It may seem counterintuitive, but under our rules, an appeal can be
“successful” even if it is dismissed by the appellate court.
        10
           Shub testified that, in 1997, his client was awarded $2,250 in fees for work done in this case
between September and December of that year, but that those fees were not included in his calculation.
On cross-examination, Shub recanted this testimony and stated: “It looks like there’s billing that’s
included, sir, yes, sir, so we can take the [$]2,250 out and give you a credit for that.”

                                                   13
case created the need for quite a bit of legal effort.” He alleged that “[t]his case has had

a bottomless time commitment” in part because Ventling repeatedly raised contractual

defenses to enforcement of the alimony obligations that this Court has held were not

available to him. See Johnson II, 2010 Tex. App. LEXIS 8437, at *22 (“[C]ontractual

defenses, such as failure of consideration, are now unavailable to Ventling because the

instant proceeding is a collateral attack on the 1995 decree.”); Johnson I, 132 S.W.3d at

738–39 (“We hold that Ventling’s challenge to the enforceability of the decree in this

proceeding amounted to an impermissible collateral attack.”).

       Shub stated that, at the outset of the case, he had nine years of experience as

an attorney and charged either $150 or $175 per hour for his services. He became

board-certified in civil trial law and personal injury trial law in 1997 and subsequently

raised his hourly rate to $350; accordingly to Shub, he applied that rate to all services

rendered following the first appeal. Shub testified that, given the complexity of the

litigation, these rates were not unreasonable or unusual.

       This was not the first time in this case that Shub testified about his fees. Shub

conceded that, in a 2001 hearing, he testified that his fees up until that point were only

$42,000. However, Shub testified in 2001 that he “had probably under[]billed by about

20 percent.” He later revised his figure for fees corresponding to that time period to

$68,466. Shub also testified in 2001 that $7,500 would be a reasonable fee for an

appeal to this Court if Johnson was the appellee and prevailed on appeal. In 2008,

Shub did not testify regarding appellate fees but did submit a proposed judgment

conditionally awarding Johnson $7,500 for successfully prosecuting an appeal in this

Court. Shub stated: “I have since learned that the cost of appellate work is much



                                            14
higher than that.” At the 2011 hearing, he stated that $50,000 for an appeal to this

Court and $25,000 for an appeal to the Texas Supreme Court would be reasonable.

        On cross-examination, Shub acknowledged that he treated Johnson differently

than most clients because she is a member of his family, and that he did not have a

written fee agreement with her. Instead, according to Shub, “I would keep track of my

time, and if I could recover attorney’s fees at the courthouse, they would be mine.”

        Ventling’s lead trial counsel, William Dudley, testified that the amount Shub

requested was neither reasonable nor necessary. He stated that “if you are providing

someone legal counsel for something that’s unreasonable, you should not be entitled to

get a reasonable attorney fee for it. . . . And it is my opinion that to request a fee of

$260,000 to collect a contract for $140,000 is not reasonable.” Dudley agreed that the

case involved “novel” legal issues, but asserted that “[j]ust because something is novel

doesn’t make it difficult, and just because something is difficult doesn’t make it legally

complex.” He noted that, in any event, “these two parties created” the novel situation.

He stated that he believed a total award of $10,000 for trial work “would not be offensive

to me as an attorney who practices law.”                 On cross-examination, Shub produced

evidence that Dudley had himself received over $42,000 in fees from Ventling over the

same time period.

        Dudley claimed that it was inappropriate and unreasonable for Shub to have

increased his hourly rate during the course of the proceedings without obtaining

Johnson’s approval.11 Dudley further stated that $350 per hour was an unreasonable



        11
             Shub did not state whether or not he obtained Johnson’s approval for the increased rate;
however, because Shub testified that he did not “expect[ Johnson] to fund the litigation,” we find it very
likely that he did not even seek Johnson’s approval.

                                                   15
rate for Shub to charge for a family law case in Nueces County. He noted that, though

Shub is board-certified in two areas, he is not board-certified in family law.

       Ventling’s lead appellate counsel, Audrey Vicknair, also testified that $350 was

an unreasonable hourly rate in Nueces County.          She averred that $83,000 for the

prosecution of Johnson II is unreasonable and that $50,000 for a third appeal to this

Court would be “frankly, outrageous.” She testified that appropriate and reasonable

fees would be: $25,000 for the prosecution of the Johnson II appeal; $10,000 for a third

appeal to this Court; $5,000 for filing a petition for review with the Texas Supreme

Court; $10,000 for full briefing on a petition for review; and $7,500 for arguing the merits

of a petition for review in Austin.

       Ventling argues on appeal that $15,000 was a reasonable amount for Johnson’s

attorney’s fees incurred in the trial court proceedings. He further contends that Johnson

was not entitled to any appellate fees because this Court’s opinion and mandate in

Johnson II did not specifically mention “appellate attorney’s fees.” As noted, the trial

court awarded a total of $70,275 in fees and did not award conditional appellate

attorney’s fees.

       3.     Analysis

       We find that the trial court’s award of previously-incurred attorney’s fees was

supported by the evidence and, therefore, not an abuse of discretion. Although the

award of $70,275 was far less than the amount requested by Johnson, it was also more

than would have been justified had the trial court fully accepted the testimony of Dudley

and Vicknair. As noted, Dudley testified that $10,000 would be a reasonable fee for all

trial court services rendered since the inception of the case, and that recovery of fees



                                             16
corresponding to the first appeal should be limited to $7,500 because that is the amount

Johnson requested at the time the services were rendered.           Vicknair testified that

$25,000 would be reasonable for the prosecution of Johnson II. Thus, the evidence

supported an award of previously-incurred attorney’s fees as low as $42,500.

       In any event, when reviewing matters reserved for the trial court’s discretion, we

may not substitute our own judgment for that of the trial court. Mercier, 214 S.W.3d at

775 (citing Flores v. Fourth Court of Appeals, 777 S.W.2d 38, 41–42 (Tex. 1989)). The

trial court was vested with discretion to believe or disbelieve the testimony of counsel as

it saw fit, and—though we may not have reached the same conclusion—we may not

disturb the ruling.

       However, there was no testimony supporting the trial court’s failure to award

conditional prospective attorney’s fees in the event of a third appeal in this case—an

event which has now come to fruition. Ventling argues that “the law does not permit the

recovery of retroactive appellate fees to the trial court loser.”      He contends that

“[b]ecause Johnson was never the trial court winner, and never the Appellee with a

judgment in her favor for contingent appellate attorney[’]s fees, this Court could not and

cannot initiate an award of appellate fees to her.” We disagree that “Johnson was never

the trial court winner.” In light of our 2004 and 2010 opinions, Johnson was, in fact, the

ultimate “winner” in this case, and the judgment on appeal reflects that. Moreover, at

the 2011 hearing, attorneys for both parties agreed that an award of conditional

prospective attorney’s fees was reasonable and warranted here.

       We conclude that the trial court abused its discretion by failing to award

conditional attorney’s fees for this, the third appeal taken from the trial court in this



                                            17
protracted case.      Johnson requests that we remand the cause, once again, for a

determination of the amount to be awarded. Given the history of this case, we are

loathe to do so. Instead, the proper judgment is apparent from the record. See TEX. R.

APP. P. 43.3 (“When reversing a trial court’s judgment, the court must render the

judgment that the trial court should have rendered . . . .”). As noted, Vicknair testified

that reasonable fees for a third appeal would be: $10,000 for proceedings in this Court;

$5,000 for a petition for review in the Texas Supreme Court; $10,000 for full briefing on

a petition for review; and $7,500 for arguing the merits of a petition for review. Having

considered the voluminous record in this case, we agree that the amounts testified to by

Vicknair are reasonable and necessary, and we will render judgment accordingly.

Johnson’s second issue is sustained in part.

C.    Court Costs

      Texas Rule of Civil Procedure 131 provides that “[t]he successful party to a suit

shall recover of his adversary all costs incurred therein, except where otherwise

provided.” TEX. R. CIV. P. 131. We review the trial court’s award of court costs for

abuse of discretion. Moore v. Trevino, 94 S.W.3d 723, 729 (Tex. App.—San Antonio

2002, pet. denied).

      At the December 9, 2011 hearing, Shub referred to a “summary” of taxable court

costs that he prepared, reflecting $5,500 paid on Johnson’s behalf in the course of

prosecuting this case since 1997. Although Shub apparently tendered the summary to

the trial court, Dudley raised multiple evidentiary objections which the trial court

sustained. Johnson notes on appeal that the statute regarding the recovery of costs,

Texas Civil Practice and Remedies Code section 31.007(a), “clearly does not require a



                                           18
formal presentation of evidence of a party’s costs during trial.” Nolte v. Flournoy, 348
S.W.3d 262, 271 (Tex. App.—Texarkana 2011, pet. denied); see TEX. CIV. PRAC. & REM.

CODE ANN. § 31.007(a) (West 2008). Instead, “[a]ll that seems to be required is that the

successful party present . . . an itemized list of costs and fees incurred during the

lawsuit.” Nolte, 348 S.W.3d at 271. But here, no such itemized list appears in the

record. Accordingly, we have no choice but to affirm the trial court’s admittedly dubious

award of $20 in court costs. See Watkins v. Jones, 192 S.W.3d 672, 674 (Tex. App.—

Corpus Christi 2006, orig. proceeding) (“The burden lay upon [appellant] to supply this

Court with a complete record demonstrating that the trial court abused its discretion.”)

(citing Univ. of Tex. at Austin v. Hinton, 822 S.W.2d 197, 202 (Tex. App.—Austin 1991,

no writ)).

        Johnson’s third issue is overruled.

                                           III. CONCLUSION

        We reverse that portion of the trial court’s judgment failing to award Johnson

conditional prospective appellate attorney’s fees. In lieu thereof, we render judgment as

follows:

       In the event that this judgment is appealed to the court of appeals and Johnson is

        successful in those proceedings,12 Johnson shall recover from Ventling

        reasonable attorney’s fees of $10,000. Post-judgment interest at the rate of 5%,

        compounded annually, shall accrue on this amount as of the date that the appeal




        12
          Although we are reversing the trial court’s judgment only in part, there should be no doubt that
Johnson is the “successful” party in this appeal and is therefore entitled to the $10,000 in appellate fees
conditioned upon success in this Court.


                                                   19
       is perfected.13 See Sw. Bell Tel. Co. v. Vollmer, 805 S.W.2d 825, 834 (Tex.

       App.—Corpus Christi 1991, writ denied) (citing Republic Nat’l Life Ins. Co. v.

       Beard, 400 S.W.2d 853, 859–60 (Tex. Civ. App.—San Antonio 1966, writ ref’d

       n.r.e.)), disapproved on other grounds by Hous. Lighting & Power Co. v. Auchan

       USA, Inc., 995 S.W.2d 668, 675 (Tex. 1999).

      Further, in the event that a petition for review is filed with the Texas Supreme

       Court and Johnson is successful in those proceedings, Johnson shall recover

       from Ventling reasonable attorney’s fees as follows:                   $5,000 if a petition for

       review is filed; $10,000 if full briefing on a petition for review is requested; and

       $7,500 if argument on the merits is requested. Post-judgment interest at the rate

       of 5%, compounded annually, shall accrue on this amount as of the date the

       petition for review is filed. See Vollmer, 805 S.W.2d at 834.

       We additionally reverse that portion of the judgment stating that “[p]ost-judgment

interest at the rate of 5% will accrue on the total amount awarded in this Judgment, from

the date of its entry.” We remand the cause to the trial court with instructions to render

judgment in lieu thereof as follows:

      With respect to that portion of the $70,275 past attorney’s fees award attributable

       to prosecution of the Johnson I appeal, post-judgment interest at the rate of 5%,

       compounded annually, shall accrue as of October 22, 2001, the date upon which

       the Johnson I appeal was perfected. See id.

      With respect to that portion of the $70,275 past attorney’s fees award attributable

       to prosecution of the Johnson II appeal, post-judgment interest at the rate of 5%,


       13
            The record reflects that Johnson perfected the instant appeal on June 18, 2012.


                                                    20
       compounded annually, shall accrue as of September 14, 2009, the date upon

       which the Johnson II appeal was perfected. See id.

      As to all amounts awarded in this judgment for which a post-judgment interest

       accrual date has not been specified, post-judgment interest at the rate of 5%,

       compounded annually, shall accrue as of December 19, 1997.

Because the trial court did not specify what portions of the $70,275 attorney’s fees

award were attributable to the Johnson I and Johnson II appeals, respectively—and

because we are unable to discern those amounts from our examination of the record—

we remand the cause to the trial court for that limited purpose. Post-judgment interest

shall then accrue on those amounts as set forth in this opinion.

       The remainder of the trial court’s judgment is affirmed.



                                                 DORI CONTRERAS GARZA,
                                                 Justice

Delivered and filed the
7th day of March, 2013.




                                            21